                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

   BRIAN O. OJENIYI,
                                   No. 1:19-cv-14568-NLH-KMW
                Plaintiff,

          v.                       MEMORANDUM OPINION & ORDER

   FRANKLINVILLE TOWNSHIP, OFC.
   NICHOLAS LOCILENTO, and SGT.
   MATTHEW DECESARI,

                Defendants.



HILLMAN, District Judge

     WHEREAS, Plaintiff Brian O. Ojeniyi filed a complaint

against Defendants Franklinville Township, Ofc. Nicholas

Locilento, and Sgt. Matthew Decesari on July 1, 2019 (ECF No.

1); and

     WHEREAS, Judge Simandle entered an Order administratively

terminating the action on July 2, 2019 due to Plaintiff’s

failure to either pay the filing fee or file an application to

proceed in forma pauperis (“IFP”), and permitting Plaintiff to

file such an application within 30 days (ECF No. 2); and

     WHEREAS, on July 10, 2019, Plaintiff filed an IFP

application (ECF No. 3); and

     WHEREAS, on February 3, 2020, this case was transferred to

this Court for all further proceedings (ECF No. 5); and

     WHEREAS, on April 6, 2020, having received a proper IFP
application from Plaintiff, this Court entered an Order granting

the IFP application, dismissing certain claims including all

claims against Defendant Franklinville Township, and otherwise

permitting Plaintiff’s complaint to proceed (ECF No. 6); and

     WHEREAS, on May 6, 2020, the notice of electronic filing

that had been mailed to Plaintiff’s address of record at the

Salem County Jail was returned as undeliverable (ECF No. 7); and

     WHEREAS, further notices or forms mailed to Plaintiff have

since repeatedly been returned as undeliverable (ECF No. 10, 13,

and 15); and

     WHEREAS, Local Civil Rule 10.1 requires parties to apprise

the Court of any changes in their address. See L. Civ. R.

10.1(a) (“Counsel and/or unrepresented parties must advise the

Court of any change in their or their client’s address within

seven days of being apprised of such change by filing a notice

of said change with the Clerk.”); and

     WHEREAS, Plaintiff has failed to do update his address, and

Local Civil Rule 10.1 provides that “[f]ailure to file a notice

of address change may result in the imposition of sanctions by

the Court;” and

     WHEREAS, aside from his failure to update his address,

Plaintiff has further failed to file anything in this case since

December 30, 2019 (ECF No. 4), and has otherwise done nothing to

further the action or prosecute his case; and

                                2
      WHEREAS, this Court issued an Order to Show Cause on April

23, 2020, granting Plaintiff 30 days to show cause for why this

action should not be dismissed for lack of prosecution pursuant

to Local Civil Rule 41.1(a) (ECF No. 14), which was returned as

undeliverable; and

      WHEREAS, courts in this Circuit consider the factors

outlined in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863,

868 (3d Cir. 1984) in determining any appropriate sanction for a

plaintiff’s failure to abide by Court Orders or the relevant

rules; and

      WHEREAS, Poulis sets forth six factors that courts in this

Circuit consider in determining whether the sanction of

dismissal is appropriate: the extent of the party’s personal

responsibility for the late filing, the prejudice to the

adversary caused by the failure to meet deadlines, a history of

dilatoriness, whether the conduct of the party was willful or in

bad faith, the effectiveness of sanctions other than dismissal,

and the meritoriousness of the action.   Poulis, 757 F.2d at 868;

and

      WHEREAS, as to the first Poulis factor, the extent of the

party’s personal responsibility, Plaintiff is appearing pro se

in this action and is therefore personally responsible for any

delays and the failure to abide by the relevant Rules and Orders

of this Court, Briscoe v. Klaus, 538 F.3d 252, 258-59 (3d Cir.

                                 3
2008) (“[I]t is logical to hold a pro se plaintiff personally

responsible for delays in his case because a pro se plaintiff is

solely responsible for the progress of his case, whereas a

plaintiff represented by counsel relies, at least in part, on

his or her attorney.”).   The Court therefore finds that the

first Poulis factor weighs in favor of dismissal; and

     WHEREAS, as to the second Poulis factor, prejudice to the

adversary, the Defendants in this action have never filed any

appearance or likely even been served, and the Court therefore

finds that this factor weighs against dismissal; and

     WHEREAS, as to the third Poulis factor, the history of

dilatoriness, Plaintiff has failed to file anything in this

action in nearly 18 months, and has failed to update his address

despite mail having been returned undeliverable numerous times

over the past 13 months, and the Court therefore finds that this

factor weighs in favor of dismissal; and

     WHEREAS, as to the fourth Poulis factor, whether the

conduct of the party was willful or conducted in bad faith,

although there is no evidence that Plaintiff has acted in bad

faith, the Court finds that given the extremely lengthy delay

since Plaintiff’s last filing in this action 18 months ago, and

his failure to update his address at any point during that time

frame or attempt to further prosecute this action, the Court

finds that Plaintiff has willfully chosen not to take further

                                 4
steps to move this action forward and that this factor therefore

weighs in favor of dismissal; and

     WHEREAS, as to the fifth Poulis factor, the effectiveness

of sanctions other than dismissal, the Court finds that no

sanction short of dismissal would be appropriate here.

Plaintiff has not filed anything in this action since December

2019, and has never made any attempt since then to update his

address or pursue his claims, leaving the Court with no ability

to further contact Plaintiff.    The Court therefore finds that

the only appropriate sanction at this stage is dismissal; and

     WHEREAS, as to the sixth Poulis factor, the meritoriousness

of the claim or defense, the Court cannot reach a conclusion,

because Plaintiff has failed to take any steps to pursue his

claims beyond the filing of the initial Complaint.    The Court

therefore finds this factor is neutral in its analysis of

whether to permit this action to proceed; and

     WHEREAS, the Court therefore finds that four out of the six

Poulis factors weigh in favor of dismissal; and

     WHEREAS, the Court therefore finds that dismissal of this

appeal for failure prosecute pursuant to L. Civ. Rule 41.1(a)

and for failure to update Plaintiff’s address pursuant to L.

Civ. Rule 10.1 is appropriate;

     THEREFORE,

     IT IS HEREBY on this 21st day of June, 2021

                                  5
     ORDERED that Plaintiff’s complaint be, and the same hereby

is, DISMISSED for failure to prosecute pursuant to Local Civil

Rule 41.1(a) and for failure to apprise the Court of his change

in address pursuant to Local Civil Rule 10.1; and it is further

     ORDERED that the Clerk shall mark this case as CLOSED.



                                       /s Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                6
